FULL TEXT.
PER CURIAM
This case comes from the Municipal Court and involves a five hundred dollar deposit by way of earnest money in connection with a real estate transaction. The deal for some reason was not consummated and the prospective vendor seeks to hold the money. In several eases coming before this court we have held that the prospective vendor under such circumstances .cannot arbitrarily withhold the earnest money so deposited with him. In á suit against such prospective vendor, it is competent for him by way of cross petition to show what, if any, damage, he has sustained, so as to lessen the amount he is obligated to return, but he cannot act as his own judge and jury and award the entire amount to himself. In this case there was no cross demand filed by the plaintiff and the court had no choice, in our opinion, except to render judgment for defendant in error, the person who deposited the money with the plaintiff in error.
We find no error and the judgment of the Municipal Court will be affirmed.
(Sullivan, PJ., Levine and Vickery, JJ., concur.)